To a petition for rehearing,
Judge Pryor
delivered the following response of the court:
The right of the water company to adopt reasonable-*473rules and regulations in regard to the use of its property, although devoted to the public use, is unquestioned, and in every way essential to the performance of its contract with the city; but when it undertakes to issue permits to those who, in the exercise of their vocation as plumbers, contract with the citizen to lay down pipes upon his own property connecting with the main pipe of the appellee in the street, and to exact a bond that he will save the company harmless by reason of his undertaking, the company is enlarging its right to control its own property by exercising the power of controlling the rights of others. It is neither a reasonable nor lawful regulation, and counsel misconceive the effect of the opinion in assuming the opinion of this court to be that any one may make connection with the main pipe and such changes as may he deemed proper in water fixtures, etc., without consulting the company. The owner of property desiring to use the main pipe of the company, by means of a connecting pipe, so as to carry water to his private dwelling, contracts with the company for its use, and in offering one skilled in the business to make the connection for him, can not be met with the objection that he has no permit and has failed to execute a bond with surety, as required by the company. The connection will be made under the supervision of the company, and at a point convenient for the owner of the dwelling, and not wherever the owner may desire, and in such manner as may be suggested by the party employed to do the work. Any other rule would enable the company to select its own men for the work and place the citizen at the mercy of the corporation. It is argued that the effect *474•of the opinion is to subject the company to loss by the ■acts of those incompetent to do the work. If this be so, the company has its action for damages against the plumber causing the • loss, or even against the owner of the property if he knows the person employed is unskilled in the business. The company is under no obligation to lay down these connecting pipes, and should not be allowed to prevent those who have the right to make the connection, if done in a proper manner. It is not doubted that it requires skilled labor to perform this work, but it is denied that the company has the right to determine who is and who is not skilled in the discharge •of such duties. It is admitted that the appellant in this •case is competent to do the work — that he is skilled in the business, but is denied the right to follow his vocation in so far as it has any connection with the company, because he has no license or permit from the company, rand has refused to execute to ¿t a bond of indemnity.
The illustration given by counsel as to the right of ■railroads, by regulation, to charge a passenger a greater rate per mile for his failure to purchase a ticket at the ■office, would apply to this case with more force if the railroad company had undertaken to charge the passenger a higher price for freight because he failed to employ a drayman, having a permit with peculiar privileges from the road, to haul his freight from the business house to the cars.
We recognize the importance of permitting ■ the company to adopt such rules for the protection of its property and the performance of its undertaking as are just and proper, but such rules as are adopted by the company in *475this case should come from the city, and doubtless will, if the danger apprehended by counsel must necessarily or will likely result from the limitation placed upon the attempted exercise of power by the company in the present case. The fact that the damages the plaintiff may be entitled to recover will be merely nominal will not authorize an affirmance, nor do we decide, as the question is not before us, the extent of recovery in the event the appellant makes-out his case.
Petition overruled.